Opinión by
Rice, P. J.,
' The very important if not the controlling questions, namely, whether what is called the walled spring and what is called the unwalled spring are in reality but a single spring with two ppenings, and whether the effect of introducing a pipe sufficient to drain the latter will also drain the former, ¿ire ques-ions of fact upon which a difference of opinion was • expressed, by the witnesses. It was stated on the argument thafthe case would soon be tried; and for aught we know, it has since been tried.. But whether it has or not, it is not claimed that the pendency.of this appeal operated to suspend the trial of the case. See Sheaffer and Heckscher’s Appeals, 100 Pa. 379. The case *321does not turn solely upon a question of law, and it is too well settled to require the citation of authority, that an interlocutory injunction is provisional merely, and concludes no rights. We, therefore, do not feel called upon to discuss the questions which on final hearing may present an entirely different aspect. As the case is now presented the majority of the judges who heard this appeal are of opinion that the court of common pleas committed no error in awarding a temporary injunction to preserve the status quo until final hearing. This is all that we decide.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.